NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DARLE SHORT (REG. NO. 29,213) on 06/30/2021.
The application has been amended as follows: 
Claim 1, line 11: “the first handle” has been changed to – a first handle –.

Reasons for Allowance
Claims 1, 4-6, 8, 11, and 13-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a guide pipe, a pole supported on the guide pipe in a manner movable in a vertical direction parallel to a central axis of the guide pipe, at least one light emitter at an upper end of the pole, a collar surrounding the guide pipe, a plurality of legs pivotally connected to the collar, a first member at an upper end of the guide pipe, the first member including a battery container having an opening to receive a battery, a first base 
The closet prior art, THOMPSON (US 2007/0221797), does not include the combination of all the claimed limitations above, specifically a guide pipe, a pole supported on the guide pipe in a manner movable in a vertical direction parallel to a central axis of the guide pipe, at least one light emitter at an upper end of the pole, a first member at an upper end of the guide pipe, the first member including a battery container having an opening to receive a battery, a first base surrounding the guide pipe, and the first handle coupled to the first base, a second member above the first member and surrounding the pole, the second member including a second base surrounding the pole, and a second handle coupled to the second base, at least one third member connecting the first member and the second member, and a battery mount located at the first member inside the battery container as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the THOMPSON reference in the manner required by the claims. In other words, the prior art taken as a whole does not show or suggest the combination of the details of the battery/battery mount/battery container (the details first, second, and third member), the pole movable in a vertical direction parallel to a central axis of the guide pipe, and a light emitter at the upper end of the pole. 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875